DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 10/18/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
3.  	The claim 6 Objection for informalities is withdrawn post amendment
Response to Arguments
4.	Applicant’s arguments with respect to claims 1-13, have been considered but are found unpersuasive.
(i) Applicants argue that;
“At Pg.1-2 of the Remarks of 04/14/2022 Applicants allege that Lee is improper art due to failing to disclose the matter of claim 2, (now embedded into claim 1 upon amendment), specifically arguing as cited;
“Lee's priority application (Korean Application No. 10-2019-0027938) does not disclose features of "wherein the residual related information includes the LFNST index information based on the enabled flag representing that the LFNST is enabled and the MIP flag representing that the MIP is not applied." Therefore, the effective priority date of Lee for these features is no earlier than the actual filing date of Lee, namely March 12, 2020, which is after the priority date of the instant application. “.
Examiner rebuts, and states that upon revisiting the priority date of the Korean application KR10-2019-0027938 to Lee, it has been determined that the priority is earlier than the effective filing date of the instant application by revealing a valid priority date of Mar. 12, 2019 along with the contested matter, being fully disclosed at Pg. 102 of the PDF document titled; WO2020185022A1=KR20190027938A=Lee, Be Keun-ref.docx, herein attached for the record and citing:
“Alternatively, even when the current block is encoded by intra prediction, when intra prediction based on a matrix is performed, the second transform may not be applied.”
	Supplementary, it is contended that Lee discloses the claimed limitation by which, "based on an intra mode being applied to the current block and the MIP flag representing that the MIP is not applied, the image information includes low frequency non-separable transform (LFNST) index information related to one of transform kernels in an LFNST transform set for the current block.", taught by Lee at Par.[0577] and Par. [0658]-[0661].
(ii) At Pg.2 of the Remarks, it is alleged that: ” Therefore, Deng does not disclose that, based on the MP flag representing that the MP is not applied, the image information includes low frequency non-separable transform (LFNST) index information related to one of transform kernels in an LFNST transform set for the current block, as described in claim 1.”
	Examiners finds to the contrary, that the art to Deng anticipatively discloses an intra-mode prediction (Title and Abstract) decoding method being applied to a similar claimed process where a secondary transform NSST or reduced secondary transform (RST) is being applied conditionally to whether the application of matrix-intra prediction MIP is coded into the bitstream and signaled by a flag to decoder at least as taught in the exemplary paragraphs, ¶ [0584]-[0586] and ¶  [0440],[0616]). On a further detailed interpretation describing the application of a secondary transform (RST), RST or i.e., non-separable transform LNST/NSST, conditional to the transform coefficients being derived through a (forward or inverse) process selected from multiple transforms MTS to be performed under various constraints to the matrix based intra-prediction MIP currently applied per JVET-N0217 standard at Sec.2.5, ¶ [0070]-[0075] where MIP mode is applied, then further being considered for a reduced secondary transform, (RST) or (NSST) on the transform block at Sec.3, 3.1 and ¶ [0303] as defined by the constraints set at ¶ [0443] or [0440]-[0446] by which restricting the signaling thus enablement of the secondary transform LNST/NSST.
Further cited from Deng, Par.[0618] that at some embodiments among many, citing; 
“In some embodiments for the method 3500, the rule indicates that the transform mode is applied to the current video block when the MIP mode is disallowed from being applied to the current video block.”, thus identically representing the claim 1, reciting; “based on an intra mode being applied to the current block and the MIP flag representing that the MIP is not applied, the image information includes low frequency non-separable transform (LFNST) index information”, where an intra-mode is applied (Deng: Title and Abstract) is applied but the MIP flag/mode is not applied the non- separable DCT-II type transform index is signaled i.e., “…the bitstream representation of the current block excludes signaling of the transform matrix indexes for the DCT-II transform coding technique”.
Deng remains a significant art for the purpose of this examination.
Note;
	The Remarks at Pg.2 and 3, recite; “Therefore, Deng does not disclose that, based on the MP flag representing that the MP is not applied, the image information includes low frequency non-separable transform (LFNST) index information related to one of transform kernels in an LFNST transform set for the current block, as described in claim 1.”
	Examiner does not find an indication that an MP flag/mode is specified in Deng at Par.[0616] but interprets that the typographical error rather refers to the MIP mode which would correctly cite the respective paragraph. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-13 are rejected under 35 U.S.C. 103 as being obvious over Bae Keun Lee (hereinafter Lee) (US 2021/0306666) in lieu of WO2020185022A1 or KR20190027938A, in view of Cheng-The Hsieh et al., (hereinafter Hsieh) (US 2018/0103252) and further in view of Zhipin Deng et al., (hereinafter Deng) (US 2021/0297672).

Re Claim 1. (Original)  Lee discloses, an image decoding method performed by a decoding apparatus (decoder in Fig.2, ¶ [0103]-[0106]), the method comprising: 
receiving image information including residual information for a current block (Abstract); 
deriving prediction samples of the current block based on intra prediction (decoding the current block by applying intra-prediction Fig.31, 32, ¶ [0050], [0080] at unit 235 Fig.2, ¶ [0104]); 
generating residual samples of the current block based on the residual information (generating at decoder of Fig.2 the residual samples of the current block from the inverse quantization unit 220 and inverse transform unit 225 and applied at the summer ¶ [0104]-[0105]); and 
generating reconstructed samples for the current block based on the prediction samples and the residual samples (generating the reconstructed samples for the current block based on summing the residual from unit 225 and the intra-predicted image from unit 235 to be applied to the filter unit 240 in Fig.2, Fig.52, 53 ¶ [0010]), 
wherein the image information includes intra prediction type information for the current block (the image information related to intra-prediction includes the prediction type as relating to the matrix intra-prediction, MIP ¶ [0426],[0427]), 
the intra prediction type information includes a matrix based intra prediction (MIP) flag representing whether MIP is applied to the current block (a 1-bit MIP flag is generated and signaled to decoder, ¶ [0426]-[0427], [0442]), 
based on an intra mode being applied to the current block and the MIP flag representing that the MIP is not applied (in the intra-prediction mode, when the MIP flag is not applied, as the opposite to being applied and preventing the LNSST of a secondary transform being allowed, ¶ [0577]), the image information includes low frequency non-separable transform (LFNST) index information related to one of transform kernels in an LFNST transform set for the current block (the secondary non-separable transform may be performed, based on the MIP flag, ¶ [0658], [0661], when the MIP is not applied due to various restrictions, ¶ [0577] or in the alternative, applying the NSST e.g., low frequency non-separable transform of a second transform, based on a flag signaled to decoder or by a kernel index ¶ [0659]-[0660]), 
the residual information includes information on quantized transform coefficients of the current block (the residual block would include information on the quantized coefficients for performing inverse-quantization, ¶ [0008],[0009],[0069] at dequantization unit 140 in Fig.1 ¶ [0073],[0091],[0097] or Fig.2 unit 220, ¶ [0104],[0109]-[0110] according to information related to the prediction block received, ¶ [0111]), and 
the residual samples are generated based on the information on the quantized transform coefficients by using the LFNST index information (generating residual samples regarding the quantized coefficients when using the NSST/LFNST ¶ [0667]-[0670] index information as signaled in the bitstream per, ¶ [0672]-[0674]).  
However, while Lee teaches the claim limitations addressing the frequency (as relating to the motion information, ¶ [0291],[0306],[0554]) of the transform coefficients undergoing a second non-separable transform (¶ [0554]-[0557]), the art to;
Hsieh teaches about the low frequency the part of the transform coefficients matrix to which applying a secondary transform ROT indicated by an 2-bit index at the TU/CU level as, the LFNST index information is configured in a coding unit syntax, ( ¶ [0162]-[0166]), and
	the residual samples are generated based on the information on the quantized transform coefficients by using the LFNST index information (signaling a low frequency NSST index, Fig.5A, ¶ [0017], [0167]-0168]). 
The ordinary skilled in the art would have found obvious before the effective filing date of the invention to associate the coding method described in Lee, with the common coding method and apparatus applying multiple transforms to the video data disclosed in Hsieh at Abstract, introducing the subject of low-noise non separable transformation being further identified by a signaled index to decoder to be  applied to the low frequency coefficients concentrated around the DC block coefficient i.e., the low-frequency, by which resulting in the advantage of reducing the amount of data representing the residual block, the bandwidth and storage required, ¶ [0026], hence providing the rationale to deem the combination predictable.
	In a similar art, Deng teaches,
generating residual samples of the current block based on the residual information (the residual data including low frequency transform is set to a secondary non-separable transform NSST and the matrix based intra prediction, MIP flags, Par.[0440],[0584]) ; and 
wherein the image information includes intra prediction type information for the current block, the intra prediction type information includes a matrix based intra prediction (MIP) flag (whether MIP flag is applied to the current block Par.[0567] Fig.23) representing whether MIP is applied to the current block (determining if MIP mode is applied Fig.24, 26, 29B by parsing the bitstream representation of a flag using the context arithmetic coding, K >=0 contexts, Par.[0008],[0009]), 
based on an intra mode being applied to the current block and the MIP flag representing that the MIP is not applied (where the residual sample generation relies on deriving the second transform low frequency coefficients, NSST, to be applied according to MIP mode not being enabled, Par.[0519],[0616]); 
the residual samples are generated based on the information on the quantized transform coefficients by using the LFNST index information (generating the NSST mode, coefficients, Par.[0519]).  

According to the common disclosure in the arts to Lee and Hsieh the ordinary skilled in the art would have found obvious to try by choosing from a number of identified predictable solutions, to combine by associating the teachings in Deng suggesting methods applied to the same decoding process where a secondary transform is being applied conditional to whether the application of matrix-intra prediction MIP is coded into the bitstream and signaled by a flag to decoder (Par.[0584]-[058], Fig.23). The rationale to combine is based on the common interest to provide higher coding efficiency (Deng: Par.[0054],[0055]) as specified in the Graham factual inquiries necessary to substantiate the above combination, in view of the instant fact case under consideration and in accordance with explaining the conclusion of obviousness in view of the provisions stipulated in MPEP 2143: Basic Requirements of a Prima Facie Case of Obviousness. I.    EXEMPLARY RATIONALES at (A-E) 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
that may support a conclusion of obviousness above evidenced,  including :
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Re Claim 2. (Original)  Lee Hsieh and Deng disclose, the image decoding method of claim 1, 
Hsieh teaches, wherein the LFNST index information comprises an LFNST flag representing whether a non-separable transform for low-frequency transform coefficients of the current block is applied (a secondary transform ROT, index, ¶ [0162], [0164]), and 
Lee teaches about, a transform kernel index flag representing a transform kernel applied to the current block among transform kernel candidates (kernel index, ¶ [0571]).  

Re Claim 3. (Original)  Lee Hsieh and Deng disclose, the image decoding method of claim 2, 
Lee teaches about, wherein the transform kernel index flag is included in the LFNST index information based on the LFNST flag representing that the non- separable transform is applied and the MIP flag representing that the MIP is not applied (as previously disclosed, the NSST flag indicates the application of the i.e., LFNST, in the absence of MIP application, stating that a secondary non-separable transform may be performed, based on the MIP flag, ¶ [0658], [0661], when the MIP is not applied due to various restrictions, ¶ [0577] or in the alternative, applying the NSST e.g., low frequency non-separable transform of a second transform, based on a flag signaled to decoder or by a kernel index ¶ [0659]-[0660]).  

Re Claim 4. (Original)  Lee Hsieh and Deng disclose, the image decoding method of claim 2, 
Lee teaches about, wherein the LFNST flag and the transform kernel index flag are derived through fixed length (FL) based binarization (applying context-adaptive based coding mode CAVLC, CABAC, to represent and signal the NSST flag when MIP flag is not applied ¶ [0094], [0106]).  

Re Claim 5. (Original)  Lee Hsieh and Deng disclose, the image decoding method of claim 2,
Lee teaches about, wherein a first bin of a bin string of the LFNST flag is derived based on context coding, the context coding is performed based on a context index increment value for the LFNST flag, and the context index increment value is derived as one of candidates including 0 and 1 (the context coding is applied Par.[0094],[0106] and  incrementing the index value intra_luma_ref_idx being incremented by 1 to values from 0-2 per Table 3, ¶ [0433], [0440]), and 
Hsieh teaches about, a first bin of a bin string of the transform kernel index flag is derived based on bypass coding (enabling the bypass of the secondary transform  ¶ [0028]).  
However, while the above limitations may be inferred from Lee and Hsieh, the explicit teaching of the claimed limitations is disclosed by Deng as applied to the NSST flag and the binary index being coded in bypass mode, 
wherein a first bin of a bin string of the LFNST flag is derived based on context coding, the context coding is performed based on a context index increment value for the LFNST flag (first bin is coded in CABAC context, ¶ [0319), and 
the context index increment value is derived as one of candidates including 0 and 1 (incrementing the value of the syntax element flag, per Table 9-15 and the IntraPredModeY[xCb][yCb] is greater than a value of the candidate model list [i] is incremented by one), and 
a first bin of a bin string of the transform kernel index flag is derived based on bypass coding (coding the syntax element in bypass, Table 9-15).   

Re Claim 6. (Currently Amended)  Lee Hsieh and Deng disclose, the image decoding method of claim 5, 
Lee teaches about, wherein the context index increment value is derived based on a multiple transform selection (MTS)(a plurality of core transform type candidates, comprising DCT2, DCT8 or DST7, ¶ [0566],[0588] [0591] and tree type information of partitioning structures, Fig.3-5, 24, 25, ¶ [0044]-[0047] and [0073]-[0074]..).  

Re Claim 7. (Original) Lee Hsieh and Deng disclose, the image decoding method of claim 2, 
Lee teaches about, wherein the image information does not include the LFNST index information and the transform kernel index flag based on the MIP flag representing that the MIP is applied (a 1-bit MIP flag is generated and signaled to decoder and applied, ¶ [0426]-[0427], [0442]), and 
the LFNST flag and the transform kernel index flag are derived based on at least one of reference line index information for the current block, intra prediction mode information of the current block, size information of the current block, and the MIP flag (the secondary non-separable transform may be performed, based on the MIP flag, ¶ [0658], [0661], when the MIP is not applied due to various restrictions, ¶ [0577] or in the alternative, applying the NSST e.g., low frequency non-separable transform of a second transform, based on a flag signaled to decoder or by a kernel index ¶ [0659]-[0660]). 
Deng teaches about, the LFNST flag and the transform kernel index flag are derived based on at least one of reference line index information for the current block, intra prediction mode information of the current block, size information of the current block, and the MIP flag (the NSST application is based on the MIP flag [0008], the size of the current block and Par.[0024], Fig.5A-B per ISP luma intra-predicted blocks, Par.[0060]).  

Re Claim 8. (Original) Lee Hsieh and Deng disclose, the image decoding method of claim 1, 
Lee teaches about, wherein the image information does not include the LFNST index information based on the MIP flag representing that the MIP is applied (a 1-bit MIP flag is generated and signaled to decoder and applied, ¶ [0426]-[0427], [0442]), and 
Deng teaches about, wherein the image information does not include the LFNST index information based on the MIP flag representing that the MIP is applied (using MIP mode flag to compute the block ¶ [0008]-[0009], etc.,… or [0070]), and 
the LFNST index information is derived based on at least one of reference line index information for the current block, intra prediction mode information of the current block, size information of the current block, and the MIP flag (the NSST application is based on the MIP flag [0008], the size of the current block and ¶ [0024], Fig.5A-B per ISP luma intra-predicted blocks, ¶ [0060]).  


Re Claim 9. (Original) Lee Hsieh and Deng disclose, the image decoding method of claim 1, 
Lee teaches about, wherein the LFNST index information is derived through truncated rice (TR) based binarization (applying context-adaptive based coding mode CAVLC, CABAC, to represent and signal the NSST index when MIP flag is not applied ¶ [0094], [0106]).  

	Re Claim 10. (Original) This claim represents the image encoding method involving the process performed within the prediction loop of an encoding apparatus, where each and every limitation is represented by the decoding method of claim 1, by having the LFNST index information configured in the coding unit syntax further based on the minimum value (Lee: Par.[0667]-[0670) hence it is rejected on the same evidentiary probe mutatis mutandis.

Re Claim 11. (Original) Lee Hsieh and Deng disclose, the image decoding method of claim 1, 
Lee teaches about, wherein the LFNST transform set for the current block is determined based on prediction mode of the current block (the NSST/LFNST transform set is applied to the current block based on the intra-prediction mode, ¶ [0670]).  

Re Claim 12. (Original) This claim represents the non-transitory computer-readable storage medium storing a bitstream generated by an encoding method, at an encoding apparatus fully implementing each and every limitation of the prediction loop recited at claim 1, hence it is rejected on the same evidentiary premises mutatis mutandis.

Re Claim 13. (Original) This claim represents the method of an image data transmission disclosed in Lee (Par.0666]) the method comprising an encoding method performed by an encoding apparatus fully implementing each and every limitation of the prediction loop of claim 1, hence it is rejected on the same evidentiary premises mutatis mutandis



Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487

/DRAMOS KALAPODAS/